DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The objection to claim 9 is withdrawn in light of the current amendments. 
The rejection of claim 11 under 35 U.S.C. §101 has been withdrawn in light of the cancellation of the claim. 
The rejection of claims 10-12 and 15 under 35 U.S.C. §112(b) has been withdrawn in light of the current amendment to claims 10, 12 and 15 and cancellation of claim 11. 
Applicant’s arguments, see pages 8-9, with respect to the rejection(s) of claim(s) 1, 4, 13 and 15 under 35 U.S.C. §102(a)(1) have been fully considered and are at least partially persuasive. Applicant argues that Takahashi (US Patent Number 5,285,523) does not disclose the second hidden layer becomes closer to the output layer than the first hidden layer. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments and further consideration of the prior art. However, Applicant argues that Takahashi fails to disclose at least one design value is input, and points to paragraphs 0005 and 0056-0058 of the specification where the design value is a constant value that is unchanging with respect to an operating condition of the engine. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the design value is a constant value that is unchanging with respect to an operating condition of the engine) was not recited in the rejected claim(s), but has been added to claims 16-22.  Although the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Objections
Claims 16-17 are objected to because of the following informalities:  “the at least one design value is a constant value that is fixed at a constant value” should read “the at least one design value is a constant value that is fixed at the constant value.”  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15-16 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feser (WO 2007/113080 A1).
Regarding claim 1, Feser discloses a control device of a vehicle drive device comprising a processor programmed to: 
use a trained model using a neural network to calculate at least one output parameter of a vehicle [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity 
control the vehicle drive device mounted in a vehicle based on the at least one output parameter calculated by the processing part [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-network in the right-hand side of the figure even includes only two input nodes and no hidden layers. In the output layer of the subnetworks, intermediate quantities are calculated that can represent the input 
Regarding claim 2, Feser further discloses wherein the neural network is configured so that the outputs of the first hidden layer are input to the second hidden layer [as shown in Figure 7, the outputs of the first hidden layer comprising either set of nodes a1-a3 or a1-a2 are input to the lower layer of unlabeled nodes]. 
Regarding claim 3, Feser further discloses wherein the neural network includes at least one hidden layer between the first hidden layer and the second hidden layer [as shown in Figure 7, the output layer comprising nodes y1-y3 is between the first hidden layer a1-a3 or a1-a2 and the lower layer of unlabeled nodes]. 
Regarding claim 4, Feser further discloses wherein the neural network is configured so that the outputs of the second hidden layer are input to the output layer [as shown in Figure 7, the outputs of the lower layer of unlabeled nodes is output to the top unlabeled node comprising the output layer]. 
Regarding claim 13, Feser discloses a method of controlling a vehicle drive device comprising: 
acquiring at least one design value of a vehicle drive device mounted in a vehicle and at least one input parameter of the vehicle other than the at least one design value [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is 
using a trained model using a neural network to calculate at least one output parameter of the vehicle based on the at least one design value and the at least one output parameter, and controlling the vehicle drive device mounted in a vehicle based on the at least one output parameter [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-network in the right-hand side of the figure even includes only two input nodes and no hidden layers. In the output layer of the subnetworks, intermediate quantities are calculated that can represent the input 
Regarding claim 14, Feser discloses a method of producing an electronic control unit comprising: 
using at least one design value of a vehicle drive device mounted in a vehicle, at least one input parameter of the vehicle other than the at least one design value, and at least one output parameter of the vehicle as sets of training data to generate a trained model using a neural network [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of criteria. The creation of the rules and/or an optimization of the position and/or shape of fuzzy variables is carried out automatically by a neural network”], and
implementing the trained model in the electronic control unit [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-network in the right-hand side of the figure even includes only two input nodes and no hidden layers. In the output layer of the subnetworks, intermediate quantities are calculated that can represent the input quantities for a further neural network”; as shown in Figure 7 the input layers comprise nodes x1-x3, the hidden layers of the first two subnetworks comprise nodes a1-a3, and the output layer of the third subnetwork y3 comprises a hidden layer of the overall network in the Figure], and an output layer outputting the at least one output parameter and is configured so that the second hidden layer becomes closer to the output layer than the first hidden layer [as shown in Figure 7, output node y3 and the lower pair of unlabeled nodes are both closer to the highest unlabeled node, comprising the output layer, than either of the possible first hidden layers]. 
Regarding claim 15, Feser discloses a non-transitory computer-readable storage medium storing an output parameter calculation program, the output parameter calculation program causing a processor to execute functions [claim 13], comprising: 

implementing the trained model to control the vehicle drive device [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of criteria. The creation of the rules and/or an optimization of the position and/or shape of fuzzy variables is carried out automatically by a neural network”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in 
Regarding claim 16, Feser further discloses wherein each of the at least one design value is a constant value that is fixed at a constant value after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The prerequisite for this is that the respective output y1, y2, y3 to be calculated for each subnet is known for the data to be trained…In other words, the target values of the intermediate quantities to be calculated for the training data must be known”].
Regarding claim 22, Feser further discloses wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The prerequisite for this is that the respective output y1, y2, y3 to be calculated for each subnet is known for the data to be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Coleman (US Patent Application Publication 2006/0020563).
Regarding claim 5, Takahashi discloses the device of claim 1 as discussed above but does not disclose wherein the neural network includes at least one hidden layer between the second hidden layer and the output layer. 
Coleman discloses a neural network that includes at least one hidden layer between a second hidden layer and the output layer [0007, claims 2, 14].
Coleman teaches that the output layer in this arrangement is operable to predict thermal properties of a material at a particular time of day [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the network feature disclosed by Coleman with the device disclosed by Takahashi to add the ability to predict the thermal property of a material in the vehicle.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Grichnik (US Patent Application Publication 2008/0154811).

Grichnik discloses a neural network for an internal combustion engine mounted in a vehicle having at least one input parameter including an engine speed and fuel injection amount, at least one design value including a compression ratio of the internal combustion engine, and at least one output parameter including an exhaust temperature of the engine [0027] [0039]. 
Grichnik teaches that failure of a physical sensor for any of the measured engine parameters may render the engine control system unreliable [0002]. Grichnik teaches that these engine parameters are used to control the level of NOx emissions [0027] [0039]. Grichnik suggests that using virtual sensors in a neural network according to his invention can be used to increase the stability of the control system by reducing the effect of unqualified input parameter values [0079]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the parameters disclosed by Grichnik in the device disclosed by Feser to control the level of NOx emissions and increase the stability of the engine control system.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Grichnik (US Patent Application Publication 2008/0154811) and further in view of Feldkamp (US Patent Application Publication 2010/0031738).
Regarding claim 7, Feser, as modified by Grichnik, discloses the device of claim 6 as discussed above, but does not disclose wherein the at least one design value further includes a number of cylinders of the internal combustion engine and a cylinder array of the internal combustion engine. 

Feldkamp teaches that the neural network can determine the presence or absence of a degraded condition and the identity and duration of the degradation [0029]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the design values disclosed by Feldkamp with the neural network disclosed by Feser as modified by Grichnik to determine the presence or absence of a degraded condition and the identity and duration of the degradation. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Kordon (WO 2016/170063 A1) and further in view of Grothmann (US Patent Application Publication 2016/0071006). Note that U.S. Patent Application Serial No. 15/568,231, is/was a National Stage application under 35 U.S.C. §371(c) of PCT/EP2016/058908, thus the U.S. Pub. No. 2018/0113963 A1 of U.S. Patent Application Serial No. 15/568,231 is an accurate English translation of WO 2016/170063 A1. 
Regarding claim 8, Feser discloses the device of claim 1 as discussed above but does not disclose a first input layer includes a pressure and flow rate of intake in an intake manifold, the at least one design value input to the second input layer includes an inside diameter of the intake manifold, the at least one input parameter input to the third input layer includes an injection pressure and injection amount of fuel injected into cylinders of the internal combustion engine, the at least one design value input to the fourth input layer includes a compression ratio of the internal combustion engine, and the output parameters include an output torque of the internal combustion engine. 
Kordon discloses a model including a pressure and flow rate of intake in an intake manifold, an inside diameter of the intake manifold, an injection pressure, an injection amount of fuel injected into 
Kordon teaches that the model can simulate a multiplicity of engines with an identical set of input parameters, allowing optimization through the setting parameters [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input and output parameters and design value disclosed by Kordon with the device disclosed by Feser to simulate a multiplicity of engines with an identical set of input parameters to optimize the setting parameters in each engine. 
Feser, as modified by Kordon, does not disclose a third or fourth hidden layer. 
Grothmann discloses a neural network including a third input layer to which at least one input parameter other than at least one design value is input, a fourth input layer to which the at least one design value is input, a third hidden layer to which outputs of the third input layer are input, and a fourth hidden layer to which outputs of the fourth input layer are input, the neural network configured so that the third hidden layer is closer to the output layer than a second hidden layer and the fourth hidden layer is closer to the output layer than the third hidden layer [0021-0025] [0095]. 
Grothmann teaches that this network is suitable for determining future statuses of a dynamic process [0035]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network disclosed by Grothmann with the device disclosed by Feser because the device is used in a dynamic process. 
Claim(s) 9-10, 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Ramsoy (US Patent Application Publication 2017/0308802).
Regarding claim 9, Feser discloses a vehicle-mounted electronic control unit comprising a processor programmed to receive a trained model using a neural network and use the trained model to 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in the event of a crash. While the left subnet has four nodes in the input layer and three nodes in the so-called…hidden layer, the middle subnet has only three input nodes and two nodes in the hidden layer. The third sub-network in the right-hand side of the figure even includes only two input nodes and no 
Feser does not disclose the trained model received through a communication device provided in a vehicle from a server outside of the vehicle, the server comprises a storage device storing sets of training data including the at least one input parameter, the at least one design value, and the at least one output parameter, and uses the sets of training data to generate the trained model. 
Ramsoy discloses a server located outside of a vehicle that stores sets of training data including at least one input parameter, at least one design value, and at least one output parameter to generate a trained model [0007-0008, 0022-0027, 0046]. 
Ramsoy teaches that the server adds functionality over the processing part in the vehicle, which may be computationally-limited due to the size of the data [0003]. For example, Ramsoy teaches that the server can be used to predict an outcome based on the training data [0034]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the server disclosed by Ramsoy to communicate with the vehicle-mounted electronic control unit disclosed by Feser to add additional functionality over the limited function of the control unit such as predicting an outcome based on the training data. 
Regarding claim 10, Feser discloses a vehicle-mounted electronic control unit comprising a processor programmed to: 

receive a trained model using a neural network and use the trained model to calculate at least output parameter of the vehicle [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of criteria. The creation of the rules and/or an optimization of the position and/or shape of fuzzy variables is carried out automatically by a neural network”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input [pages 9-10: “The exemplary embodiment in FIG. 7 comprises three subnetworks. The output neurons are marked with y1, y2 and y3, respectively. For example, [gamma] [iota] can stand for the predicted final speed of an accident situation. y2 can stand for the speed gradient and y3 for an impact angle in 
Feser does not disclose the trained model received through a communication device provided in a vehicle from a server outside of the vehicle that sends at least one design value, at least one input parameter to the server. 
Ramsoy discloses a server located outside of a vehicle that stores sets of training data including at least one input parameter, at least one design value, and at least one output parameter and uses the parameters and design value to generate a trained model [0007-0008, 0022-0027, 0046]. 
Ramsoy teaches that the server adds functionality over the processing part in the vehicle, which may be computationally-limited due to the size of the data [0003]. For example, Ramsoy teaches that the server can be used to predict an outcome based on the training data [0034]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the server disclosed by Ramsoy to communicate with the vehicle-mounted electronic control unit disclosed by Feser to add additional functionality over the limited function of the control unit such as predicting an outcome based on the training data. 

the electronic control unit comprises a processor programmed to: 
acquire at least one design value of a vehicle drive device mounted in a vehicle, at least one input parameter of the vehicle other than the at least one design value, and at least one output parameter of the vehicle [page 5: “In the control process to which the entry criteria are supplied, the following steps are carried out in the event of an accident. One or more sensors detect one or more specified physical measured variables…The common accident severity factor is calculated from these physical measured variables…In accordance with the value of the common accident severity factor, the motor vehicle occupant protection systems are controlled…”] [page 5: “…modern motor vehicles are equipped with a number of sensors, in particular motion and acceleration sensors. For example, an acceleration sensor is integrated into the central airbag control unit (Electronic Control Unit, ECU)”], and
receive a trained model using a neural network and use the trained model to calculate at least output parameter of the vehicle [page 4: “In the proposed method for the computer-aided creation of processing rules that can be processed by a processing unit, the processing rules are used to carry out a method for controlling motor vehicle occupant protection systems. According to this method, a common accident severity factor or a digital draw decision is determined for the protection system, the processing rules representing rules for a fuzzy logic and a rule comprising a combination of a number of criteria. The creation of the rules and/or an optimization of the position and/or shape of fuzzy variables is carried out automatically by a neural network”], wherein 
the neural network includes a first input layer to which at least one input parameter of the vehicle other than at least one design value of the vehicle drive device mounted in the vehicle is input, a second input layer to which the at least one design value is input, a first hidden layer to which outputs of the first input layer are input, a second hidden layer to which outputs of the second input layer are input 
Feser does not disclose the trained model received through a communication device provided in a vehicle from a server outside of the vehicle that sends at least one design value, at least one input parameter to the server. 
Ramsoy discloses a server located outside of a vehicle that stores sets of training data including at least one input parameter, at least one design value, and at least one output parameter and uses the parameters and design value to generate a trained model [0007-0008, 0022-0027, 0046]. 
Ramsoy teaches that the server adds functionality over the processing part in the vehicle, which may be computationally-limited due to the size of the data [0003]. For example, Ramsoy teaches that the server can be used to predict an outcome based on the training data [0034]. 

Regarding claim 17, Feser further discloses wherein each of the at least one design value is a constant value that is fixed at a constant value after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The prerequisite for this is that the respective output y1, y2, y3 to be calculated for each subnet is known for the data to be trained…In other words, the target values of the intermediate quantities to be calculated for the training data must be known”].
Regarding claim 18, Feser further discloses wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The prerequisite for this is that the respective output y1, y2, y3 to be calculated for each subnet is known for the data to be trained…In other words, the target values of the intermediate quantities to be calculated for the training data must be known”].
Regarding claim 19, Feser further discloses wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle [page 9, “An embodiment of this is shown in Fig. 7. This eliminates the problem of having to analyze a large monolithic network. The prerequisite for this is that the respective output y1, y2, y3 to be calculated for each subnet is known for the data to be .
Claim(s) 16 and 20-22 is/are, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Seifert (US Patent Application Publication 2003/0163436).
Regarding claim 16, Feser discloses the method of claim 1 as discussed above.
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network disclosed by Feser in the manner disclosed by Seifert to derive overall trends from data collected with errors. 
Regarding claim 20, Feser discloses the method of claim 13 as discussed above.
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 

Regarding claim 21, Takahashi discloses the method of claim 14 as discussed above but does not disclose wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle. 
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network disclosed by Takahashi in the manner disclosed by Seifert to derive overall trends from data collected with errors. 
Regarding claim 22, Takahashi discloses the method of claim 14 as discussed above but does not disclose wherein each of the at least one design value is a constant value that is fixed after manufacture of the vehicle drive device and does not change in accordance with the operating state of the vehicle. 
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 
. 
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feser (WO 2007/113080 A1) in view of Ramsoy (US Patent Application Publication 2017/0308802) and further in view of Seifert (US Patent Application Publication 2003/0163436).
Regarding claim 17, Feser discloses the method of claim 9 as discussed above.
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network disclosed by Feser in the manner disclosed by Seifert to derive overall trends from data collected with errors. 
Regarding claim 18, Feser discloses the method of claim 10 as discussed above.
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 

Regarding claim 19, Feser discloses the method of claim 12 as discussed above.
Seifert discloses a design value that is a constant value that is fixed after manufacture of a vehicle drive device and does not change in accordance with an operating state of the vehicle [0038-0040]. 
Seifert teaches that assigning the design value a value of zero during the training after manufacture of the vehicle drive device without change based on an operating state of the vehicle, general overall trends can be derived from erroneously measured data [0019]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the neural network disclosed by Feser in the manner disclosed by Seifert to derive overall trends from data collected with errors. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747